PROSPECTUS February 28, 2012 Alpine Income Trust Alpine Municipal Money Market Fund Institutional Class AMUXX Alpine Ultra Short Tax Optimized Income Fund Institutional Class ATOIX Class A ATOAX Alpine Funds c/oBoston Financial Data Services, Inc. PO Box 8061 Boston, MA 02266 1-888-785-5578 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. 1 Table of Contents Summary Sections 3 Alpine Municipal Money Market Fund 3 Alpine Ultra Short Tax Optimized Income Fund 7 About the Funds 12 The Funds’ Investments and Related Risks 18 Management of the Funds 19 Portfolio Manager 20 Legal Proceedings 20 Net Asset Value 21 How to Buy Shares 21 Earning Dividends 22 Purchases by Mail 22 Purchases by Internet 23 Purchases by Wire 24 Purchases by Telephone 24 Additional Information 24 Exchange Privilege 25 Exchanges by Telephone 25 Exchanges by Mail 26 Exchanges by Internet 26 How to Redeem Shares 26 Earning Dividends 27 Redeeming Shares by Mail 27 Redeeming Shares by Telephone 27 Additional Redemption Information 28 Redemption Fees 28 Check Redemption Privilege 28 Tools to Combat Frequent Transactions 28 Shareholder Services 29 Automatic Investment Plan 30 Telephone Investment Plan 30 Systematic Cash Withdrawal Plan 30 Investments through Employee Benefit and Savings Plans 30 Tax Sheltered Retirement Plans 30 Householding 30 Internet Account Access and Trading 31 Distribution of Fund Shares 31 Distributor 31 Dividends, Distributions and Taxes 33 Dividends and Distributions 33 Taxes 33 Financial Highlights 35 Notice of Privacy Policy 39 Additional Information 40 2 Summary Section Alpine Municipal Money Market Fund Investment Objective The investment objective of Alpine Municipal Money Market Fund (the “Municipal Money Market Fund”) is to seek high federally tax-exempt current income consistent with preservation of capital and maintenance of liquidity. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Municipal Money Market Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.45% Distribution and Service (12b-1) Fees None Other Expenses 0.07% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 0.53% Example This example is intended to help you compare the cost of investing in the Municipal Money Market Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Municipal Money Market Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Municipal Money Market Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $40 $156 $283 $653 3 Principal Investment Strategies The Municipal Money Market Fund is managed to seek attractive yields and seeks to maintain a stable share price of $1.00. The Municipal Money Market Fund invests in a variety of high-quality, short-term municipal securities. Under normal circumstances, the Municipal Money Market Fund will invest at least 80% of its net assets in municipal obligations the income from which is exempt from federal income tax other than the federal alternative minimum tax (“AMT”). These obligations include high quality, short-term debt obligations issued by states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities. As a money market fund, the Municipal Money Market Fund complies with Securities and Exchange Commission (the “SEC”) rules relating to the quality, maturity, liquidity and diversification of its portfolio investments that are designed to promote price stability. The Municipal Money Market Fund may invest, without limitation, in municipal obligations whose interest is a tax-preference item for purposes of the AMT. If this is the case, the Municipal Money Market Fund’s net return to those investors may be lower than to investors not subject to AMT. The Municipal Money Market Fund may also invest its assets in the securities of other investment companies to the extent permitted by the Investment Company Act of 1940, as amended. Investment Risks An investment in the Municipal Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Municipal Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Municipal Money Market Fund. • Credit Risk — The credit quality and liquidity of the Municipal Money Market Fund’s investments in municipal obligations and other debt securities may be dependent in part on the credit quality of third parties, such as banks and other financial institutions, which provide credit and liquidity enhancements to the Municipal Money Market Fund’s investments. Adverse changes in the credit quality of these third parties could cause losses to a Fund and affect its share price. • Fixed Income Securities Risk — Fixed income securities are subject to issuer risk, interest rate risk and market risk. • Interest Rate Risk — Interest rates may rise resulting in a decrease in the value of the securities held by the Municipal Money Market Fund, or may fall resulting in an increase in the value of such securities. Securities having longer maturities generally involve a greater risk of fluctuations in the value resulting from federal tax consistent changes in interest rates. • Issuer Risk — Changes in the financial condition of the issuer of an obligation, changes in general economic conditions, or changes in economic conditions that affect the issuer may impact its actual or perceived willingness or ability to make timely payments of interest or principal. • Liquidity Risk — Some securities held by the Municipal Money Market Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If the Municipal Money Market Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Municipal Money Market Fund may be forced to sell at a loss. • Management Risk — The Adviser’s security selections and other investment decisions might produce losses or cause the Municipal Money Market Fund to under perform when compared to other funds with preservation of capital similar investment goals. • Market Risk — The price of a security held by the Municipal Money Market Fund may fall due to changing market, economic or political conditions. 4 • Municipal Securities Concentration Risk — From time to time the Municipal Money Market Fund may invest a substantial amount of its assets in municipal securities whose interest is paid solely from revenues of similar projects. If the Municipal Money Market Fund concentrates its investments in this manner, it assumes the economic risks relating to such projects and this may have a significant impact on the Municipal Money Market Fund’s investment performance. • Municipal Securities Risk — Municipal securities risks include the ability of the issuer to repay the obligation, the relative lack of information about certain issuers of municipal securities, and the possibility of future legislative changes which could affect the market for and value of municipal securities. Certain municipal securities, including private activity bonds, are not backed by the full faith, credit and taxing power of the issuer. Additionally, if events occur after the security is acquired that impact the security’s tax-exempt status, the Municipal Money Market Fund and its shareholders could be subject to substantial tax liabilities. • Redemption Risk — The Municipal Money Market Fund may experience heavy redemptions, particularly during periods of declining or illiquid markets, that could cause the Municipal Money Market Fund to liquidate its assets at inopportune times or at a loss or depressed value and that could affect the Municipal Money Market Fund’s ability to maintain a $1.00 share price. In addition, the Municipal Money Market Fund may suspend redemptions when permitted by applicable regulations. • Regulatory Risk — The SEC recently amended the rules governing money market funds. In addition, the SEC continues to review the regulation of such funds. Any further changes by the SEC or additional legislative developments may affect the Alpine Municipal Money Market Fund’s operations, investment strategies, performance and yield. • Variable Rate Demand Obligations Risk — Variable rate demand obligations are floating rate securities that combine an interest in a long term municipal bond with a right to demand payment before maturity from a bank or other financial institution. If the bank or financial institution is unable to pay, the Fund may lose money. Performance The bar chart and table below show how the Municipal Money Market Fund has performed and provides some indication of the risks of investing in the Municipal Money Market Fund by showing how its performance has varied from year to year. The bar chart shows changes in the yearly performance of the Municipal Money Market Fund for full calendar years. The table below it compares the performance of the Municipal Money Market Fund over time to the Municipal Money Market Fund’s benchmark. The Adviser may waive a portion of its fees from time to time. Investment performance reflects the waiver of certain fees. Without the waiver of fees, the Municipal Money Market Fund’s yield and total return would have been lower. Waivers are voluntary and may be discontinued at any time. The chart and table assume reinvestment of dividends and distributions.Past performance (before and after taxes) does not indicate how the Municipal Money Market Fund will perform in the future. Updated performance is available on the Municipal Money Market Fund’s website at www.alpinefunds.com. Calendar Year Total Returns as of 12/31 Each Year Institutional Class Best and Worst Quarter Results During the periods shown in the Chart for the Fund Best Quarter Worst Quarter 0.93% 9/30/2007 0.02% 12/31/11 The 7-day yield for the period ended December 31, 2011 for the Municipal Money Market Fund was 0.09%. 5 Average Annual Total Returns (For the periods ending December 31, 2011) Alpine Municipal Money Market Fund 1 Year 5 Years Since Inception (12/05/02) Return Before Taxes 0.15% 1.48% 1.73% Lipper Tax-Exempt Money Market Funds Average (reflects no deduction for fees, expenses or taxes) 0.02% 0.99% 1.21%(1) (1)The Lipper Tax Exempt Money Market Funds Average reflects a return from December 31, 2002 through December 31, 2011. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Municipal Money Market Fund fluctuate, so that the shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than performance quoted and may be obtained by calling 1-888-785-5578. Management Investment Adviser Alpine Woods Capital Investors, LLC serves as the Municipal Money Market Fund’s investment adviser. Portfolio Manager Mr. Steven C. Shachat, Managing Directorof the Adviser since 2002, is the portfolio manager primarily responsible for the investment decisions of the Municipal Money Market Fund and has managed the Municipal Money Market Fund since its inception. Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day by written request via mail (Alpine Funds, c/o Boston Financial Data Services, Inc., PO Box 8061, Boston, MA 02266), by wire transfer, by telephone at 1-888-785-5578, or through a financial intermediary. The minimum initial amount of investment in the Municipal Money Market Fund is $250,000. There is no minimum for subsequent investments if payment is mailed by check, otherwise the minimum is $100. Tax Information The Fund intends todistribute income that is exempt from regular federal income tax. Portions of the Fund's distributions may be subject to such tax and/or to the federal alternative minimum tax. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Municipal Money Market Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Municipal Money Market Fund over another investment. Ask your adviser or visit your financial intermediary’s website for more information. 6 Summary Section Alpine Ultra Short Tax Optimized Income Fund Investment Objective The investment objective of the Alpine Ultra Short Tax Optimized Income Fund (the “Ultra Short Fund”) is to seek high after-tax current income consistent with preservation of capital. Fees and Expenses of the Fund This table describes the pay if you buy and hold shares of the Ultra Short Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $250,000 in the Ultra Short Fund’s Class A Shares. More information about these and other discounts is available from your financial professional and in the Ultra Short Fund’s prospectus and statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 0.50% None Maximum Deferred Sales Charge (Load) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee (as a percentage of amount redeemed within less than 60 days of purchase) 0.25% 0.25% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.07% 0.07% Total Annual Fund Operating Expenses 1.07% 0.82% Fee Waiver and/or Expense Reimbursements (1) (0.19)% (0.19)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursements(2) 0.88% 0.63% (1) The 0.50% sales charge may be waived on shares purchased through certain financial intermediaries that have entered into contractual agreements with the Ultra Short Fund’s distributor, and for purchases of $250,000 or greater. (2) Effective December 1, 2009, Alpine Woods Capital Investors, LLC (the “Adviser”) has agreed contractually to waive its fees and to absorb expenses of the Ultra Short Fund to the extent necessary to ensure that ordinary operating expenses (including 12b-1 fees, where applicable, but excluding interest, brokerage commissions and extraordinary expenses) do not exceed annually 0.95% of the Ultra Short Fund’s Class A Shares average net assets and 0.70% of the Institutional Class average net assets. Subject to annual approval by the Board of Trustees of the Alpine Income Trust (the “Board of Trustees”), this arrangement will remain in effect until at least February 28, 2013. Prior to December 1, 2009, the expense cap was 0.85% and 0.60%, respectively. “Total Annual Operating Expenses after Fee Waiver and/orExpense Reimbursements” have been restated to reflect the current expense cap. 7 Example This example is intended to help you compare the cost of investing in the Ultra Short Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Ultra Short Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Ultra Short Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $164 $369 $618 $1,331 Institutional Class $89 $242 $436 $995 Portfolio Turnover The Ultra Short Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating expenses or in the example, affect the Ultra Short Fund’s performance. During the fiscal year ended October 31, 2011, the Ultra Short Fund’s portfolio turnover rate was 174% of the average value of its portfolio. Principal Investment Strategies Fund invests its assets in a combination of municipal obligations that pay interest that is free from U.S. federal income tax (other than federal alternative minimum tax (“AMT”)) and taxable debt obligations. Under normal circumstances, the Ultra Short Fund will invest at least 80% of its net assets in tax-exempt obligations. The taxable debt obligations in which the Ultra Short Fund may invest include obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities, U.S. corporate debt obligations, mortgage-related and asset-backed securities and money market instruments. In managing the Ultra Short Fund’s investments, the Adviser seeks to capitalize on fundamental and technical opportunities in the debt obligations markets to enhance return. It is expected that the Ultra Short Fund’s average portfolio maturity, at the time of investment, will range from 30 days to three years depending on market conditions. The obligations in which the Ultra Short Fund invests must, at the time of purchase, be rated investment grade, as determined by the various rating agencies, or if unrated, of comparable quality as determined by the Adviser. In managing the Ultra Short Fund, the Adviser employs a process that combines sector allocation, fundamental research and duration management. In determining sector allocation, the Adviser analyzes the prevailing financial and investment characteristics of a broad range of sectors in which the Ultra Short Fund may invest and seeks to enhance performance and manage risk by underweighting or overweighting particular sectors. Based on fundamental research regarding securities, including fixed income research, credit analyses and use of sophisticated analytical systems, the Adviser makes decisions to purchase and sell securities for the Ultra Short Fund. The Adviser also considers economic factors to develop strategic forecasts as to the direction of interest rates which are then used to establish the Ultra Short Fund’s target duration, a common measurement of a security’s sensitivity to interest rate movements. The Adviser closely monitors the Ultra Short Fund’s portfolio and makes adjustments as necessary. The Adviser expects that the Ultra Short Fund’s investment strategy may result in a portfolio turnover rate in excess of 150% on an annual basis. Tax Optimized Strategy. The Ultra Short Fund attempts to achieve high after-tax returns, primarily in the form of current income and price appreciation, by balancing investment considerations and tax considerations. Through a variety of tax-efficient strategies, the Adviser seeks to limit the portion of the Ultra Short Fund’s distributions that will be taxable as ordinary income. The Ultra Short Fund typically will sell portfolio securities when the Adviser believes that the anticipated performance benefit justifies the resulting tax liability. Principal Investment Risks An investment in the Ultra Short Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. It is possible to lose money by investing in the Ultra Short Fund. By itself, the Ultra Short Fund does not constitute a balanced investment program. 8 • Credit Risk — The credit quality and liquidity of the Ultra Short Fund’s investments in municipal obligations and other debt securities may be dependent in part on the credit quality of third parties, such as banks and other financial institutions, which provide credit and liquidity enhancements to the Ultra Short Fund’s investments. Adverse changes in the credit quality of these third parties could cause losses to a Fund and affect its share price. • Derivative Securities Risk — The Ultra Short Fund may invest in municipal derivative securities which are subject to structural risks that could cause the Ultra Short Fund to receive taxable income or to lose money. • Fixed Income Securities Risk — Fixed income securities are subject to issuer risk, interest rate risk and market risk. • Interest Rate Risk — Interest rates may rise resulting in a decrease in the value of the securities held by the Ultra Short Fund, or may fall resulting in an increase in the value of such securities. Securities having longer maturities generally involve a greater risk of fluctuations in the value resulting from changes in interest rates. • Issuer Risk — Changes in the financial condition of the issuer of an obligation, changes in general economic conditions, or changes in economic conditions that affect the issuer may impact its actual or perceived willingness or ability to make timely payments of interest or principal. • Liquidity Risk — Some securities held by the Ultra Short Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If the Ultra Short Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Ultra Short Fund may be forced to sell at a loss. • Management Risk — The Adviser’s security selections and other investment decisions might produce losses or cause the Ultra Short Fund to under perform when compared to other funds with similar investment goals. • Market Risk — The price of a security held by the Ultra Short Fund may fall due to changing market, economic or political conditions. • Mortgage Related and Asset Backed Securities Risk — These securities are subject to prepayment risk, which is the risk that the borrower will prepay some or all of the principal owed to the owner. This could reduce the Ultra Short Fund’s share price and its income distributions. • Municipal Securities Risk — Municipal securities include revenue bonds, general obligation bonds and municipal lease obligations. Revenue bonds include private activity bonds, which are not payable from the general revenues of the issuer. Consequently, the credit quality of private activity bonds is usually directly related to the credit standing of the corporate user of the facility involved. To the extent that the Fund’s assets are invested in private activity bonds, the Fund will be subject to the particular risks presented by the laws and economic conditions relating to such projects and bonds to a greater extent than if its assets were not so invested. Municipal securities also include moral obligation bonds, which are normally issued by special purpose public authorities. If the issuer of moral obligation bonds is unable to pay its debts from current revenues, it may draw on a reserve fund the restoration of which is a moral but not a legal obligation of the state or municipality which created the issuer. Municipal lease obligations are not guaranteed by the issuer and are generally less liquid than other securities. Municipal lease obligations also are subject to the risk that the municipality will not appropriate funds for lease payments. There may be less information available on the financial condition of issuers of municipal securities than for public corporations. The market for municipal bonds may be less liquid than for taxable bonds. This means that it may be harder to buy and sell municipal securities, especially on short notice, and municipal securities may be more difficult for the Fund to value accurately than securities of public corporations. In addition, municipal securities are subject to the risk that their tax treatment could be changed by the U.S. Congress or state legislatures, thereby affecting the value of outstanding municipal securities. • Portfolio Turnover Risk — High portfolio turnover necessarily results in greater transaction costs which may reduce Fund performance. 9 • Tax Risk — Changes in tax laws or adverse determinations by the Internal Revenue Service may make the income from some municipal obligations taxable. Additionally, maximizing after-tax income may require trade-offs that reduce pre-tax income. The Ultra Short Fund’s tax-efficient strategies may reduce the taxable income of the Ultra Short Fund’s shareholders, but will not eliminate it. There can be no assurance that taxable distributions can always be avoided or that the Ultra Short Fund will achieve its investment objective. • Variable Rate Demand Obligations Risk — Variable rate demand obligations are floating rate securities that combine an interest in a long term municipal bond with a right to demand payment before maturity from a bank or other financial institution. If the bank or financial institution is unable to pay, the Fund may lose money. Performance The bar chart and table below show how the Ultra Short Fund has performed and provides some indication of the risks of investing in the Ultra Short Fund by showing how its performance has varied from year to year. The bar chart shows changes in the yearly performance of the Ultra Short Fund for full calendar years. Both Institutional Class and Class A Shares would have substantially similar annual returns because the shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the Classes do not have the same expenses. The Ultra Short Fund’s sales load is not reflected in the bar chart, if it were, returns would be less than those shown. The table below compares the Ultra Short Fund’s performance over time to the Ultra Short Fund’s benchmarks. The chart and table assume reinvestment of dividends and distributions.Past performance (before and after taxes) does not indicate how the Ultra Short Fund will perform in the future. Updated performance is available on the Ultra Short Fund’s website at www.alpinefunds.com. Calendar Year Total Returns as of 12/31 Each Year Institutional Class Best and Worst Quarter Results During the periods shown in the Chart for the Fund Best Quarter Worst Quarter 2.47% 6/30/03 (0.58)% 6/30/04 Average Annual Total Returns (For the periods ending December 31, 2011) Since Inception Alpine Ultra Short Tax Optimized Income Fund (Institutional Class) 1 Year 5 Years (12/6/02) Return Before Taxes 1.91% 2.84% 2.98% Return After Taxes on Distributions 1.91% 2.74% 2.71% Return After Taxes on Distributions and Sale of Fund Shares 1.87% 2.73% 2.70% Lipper Short Municipal Debt Funds Average (reflects no deduction for fees, expenses or taxes) 2.40% 2.50% 2.18%(1) Barclays Capital Municipal 1 Year Bond Index (reflects no deduction for fees, expenses or taxes) 1.58% 3.03% 2.55% (1) The Lipper Short Municipal Debt Funds Average reflects a return from December 31, 2002 through December 31, 2011. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Ultra Short Fund fluctuate, so that the shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than performance quoted and may be obtained by calling 1-888-785-5578. Effective October 12, 2007, the Ultra Short Fund’s Class A shares began imposing a maximum sales charge of 0.50% on purchases. 10 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. Management Investment Adviser Alpine Woods Capital Investors, LLC serves as the Ultra Short Fund’s investment adviser. Portfolio Manager Mr. Steven C. Shachat, Managing Directorof the Adviser since 2002, is the portfolio manager primarily responsible for the investment decisions of the Ultra Short Fund and has managed the Ultra Short Fund since its inception. Purchase and Sale of Fund Shares Class A You may purchase or redeem Fund shares on any day the NYSE is open by contacting your financial intermediary. The minimum initial amount of investment in the Ultra Short Fund is $2,500. There is no minimum for subsequent investments. Institutional Class You may purchase, redeem or exchange Fund shares on any business day by written request via mail (Alpine Funds, c/o Boston Financial Data Services, Inc., PO Box 8061, Boston, MA 02266), by wire transfer, by telephone at 1-888-785-5578, or through a financial intermediary. The minimum initial amount of investment in the Ultra Short Fund is $250,000. There is no minimum for subsequent investments if payment is mailed by check, otherwise the minimum is $100. Tax Information The Fund intends to distribute income that is exempt from regular federal income tax. Portions of the Fund's distributions may be subject to such tax and/or to the federal alternative minimum tax. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Ultra Short Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Ultra Short Fund over another investment. Ask your adviser or visit your financial intermediary’s website for more information. 11 More on the Funds' Investment Strategies, Investments and Risks Principal Investment Strategies and Related Risks Alpine Municipal Money Market Fund Investment Objective The investment objective of Municipal Money Market Fund is to seek high federally tax-exempt current income consistent with preservation of capital and maintenance of liquidity. Principal Investment Strategies The Alpine Municipal Money Market Fund is managed to seek attractive yields and to maintain a stable share price of $1.00. The Municipal Money Market Fund invests in a variety of high-quality, short-term municipal securities. Under normal circumstances, the Municipal Money Market Fund will invest at least 80% of its net assets in municipal obligations the income from which is exempt from federal income tax other than AMT. These obligations include high quality, short-term debt obligations issued by states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities. As a money market fund, the Municipal Money Market Fund complies with SEC rules relating to the quality, maturity, liquidity and diversification of its portfolio investments that are designed to promote price stability. Under these standards, the Municipal Money Market Fund maintains an average portfolio maturity of 60 days or less (weighted by the relative values of its holdings), and generally does not invest in any securities with a remaining maturity of more than 397 days (approximately 13 months). In addition, the Municipal Money Market Fund invests only in securities that at the time of purchase are high quality, dollar-denominated obligations. Other Strategies The Municipal Money Market Fund may invest, without limitation, in municipal obligations whose interest is a tax-preference item for purposes of the AMT. If this is the case, the Municipal Money Market Fund’s net return to those investors may be lower than to investors not subject to AMT. The Municipal Money Market Fund may also invest its assets in the securities of other investment companies to the extent permitted by the 1940 Act. The Municipal Money Market Fund’s policy to invest at least 80% of its net assets in municipal obligations the income from which is exempt from federal income tax other than the AMT is fundamental and may not be changed without shareholder approval. The Municipal Money Market Fund may change any of its other investment policies without shareholder approval. During periods of adverse conditions in the markets for municipal obligations, the Municipal Money Market Fund may temporarily invest all or a substantial portion of its assets in cash or high quality, short-term taxable debt securities, without limit. The Municipal Money Market Fund will not be pursuing its investment objective of seeking tax-exempt income in these circumstance. InvestmentRisks An investment in the Municipal Money Market Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. Although the Municipal Money Market Fund seeks to maintain a stable net asset value of $1.00 per share, no assurance can be given that this goal will be achieved or that the Municipal Money Market Fund will achieve its investment objective. Thus, it is possible to lose money by investing in the Municipal Money Market Fund. The Municipal Money Market Fund’s yield will vary as the short-term securities mature and the proceeds are reinvested in securities with different interest rates. An investment in the Municipal Money Market Fund does not constitute a balanced investment program. 12 The interest income distributed by the Municipal Money Market Fund that is derived from certain tax-exempt municipal obligations may be subject to the federal AMT for individuals and corporations. There is no limitation on the portion of the Municipal Money Market Fund’s assets that may be invested in municipal obligations subject to AMT. An investor should consult his or her tax adviser for more information. From time to time, the Municipal Money Market Fund may invest 25% or more of its assets in municipal obligations which are related in such a way that an economic, business or political development or change affecting one such obligation would also affect the others. Two examples of obligations related in this way are (1) obligations, the interest on which is paid from revenues of similar type projects and (2) obligations whose issuers are located in the same state. 13 Alpine Ultra Short Tax Optimized Income Fund Investment Objective The investment objective of Ultra Short Fund is to seek high after-tax current income consistent with preservation of capital. Principal Investment Strategies The Ultra Short Fund invests its assets in a combination of municipal obligations that pay interest that is free from U.S. federal income tax (other than AMT) and taxable debt obligations. The particular combination and relative weightings of municipal obligations and taxable debt obligations comprising the Ultra Short Fund’s investment portfolio will vary over time, depending on the types of investments that the Ultra Short Fund’s Adviser believes will generate the highest after-tax current income consistent with preservation of capital. Under normal circumstances, the Ultra Short Fund will invest at least 80% of its net assets in tax-exempt obligations. The taxable debt obligations in which the Ultra Short Fund may invest include obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities, U.S. corporate debt obligations, mortgage-related and asset-backed securities and money market instruments. In managing the Ultra Short Fund’s investments, the Adviser seeks to capitalize on fundamental and technical opportunities in the debt obligations markets to enhance return. The obligations in which the Ultra Short Fund invests may be of any maturity. It is expected that the Ultra Short Fund’s average portfolio maturity, at the time of investment, will range from 30 days to three years under normal market conditions. The Ultra Short Fund may use interest rate swaps, futures contracts, and options to help manage duration. 14 The obligations in which the Ultra Short Fund invests must, at the time of purchase, be rated as investment grade by Standard & Poor’s, a subsidiary of The McGraw Hill Companies, Inc. (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), or the equivalent by another nationally recognized statistical rating organization (“NRSRO”), or if unrated, be determined by the Adviser to be of comparable quality. When the Adviser determines that an obligation is in a specific category, the Adviser may use the highest rating assigned to the obligation by any NRSRO. If an obligation’s credit rating is downgraded after the Ultra Short Fund’s investment, the Adviser monitors the situation to decide if the Ultra Short Fund needs to take any action such as selling the obligation. In managing the Ultra Short Fund, the Adviser employs a process that combines sector allocation, fundamental research and duration management. In determining sector allocation, the Adviser analyzes the prevailing financial and investment characteristics of a broad range of sectors in which the Ultra Short Fund may invest. The Adviser seeks to enhance performance and to manage risk by underweighting or overweighting particular sectors. Based on fundamental research regarding securities, including fixed income research, credit analyses and use of sophisticated analytical systems, the Adviser makes decisions to purchase and sell securities for the Ultra Short Fund. The Adviser considers economic factors to develop strategic forecasts as to the direction of interest rates. Based on these forecasts, the Adviser establishes the Ultra Short Fund’s target duration, a common measurement of a security’s sensitivity to interest rate movements. For obligations owned by the Ultra Short Fund, duration measures the average time needed to receive the present value of all principal and interest payments by analyzing cash flows and interest rate movements. The Ultra Short Fund’s duration will be shorter than the Ultra Short Fund’s average maturity because the maturity of an obligation only measures the time remaining until final payment of principal is due. The Adviser closely monitors the Ultra Short Fund’s portfolio and makes adjustments as necessary. Tax-Optimized Strategy. The Ultra Short Fund attempts to achieve high after-tax returns for shareholders by balancing investment considerations and tax considerations. The Ultra Short Fund seeks to achieve returns primarily in the form of current income and price appreciation. Among the techniques and strategies used in the tax-efficient management of the Ultra Short Fund are the following: • analyzing after-tax returns of different securities in the fixed-income market; • attempting to minimize net realized short-term gains; • in selling appreciated securities, selecting the most tax-favored share lots; and • when appropriate, selling securities trading below their tax cost to realize losses. In managing the Ultra Short Fund’s investments, the Adviser seeks to reduce, but not to eliminate, the taxes incurred by shareholders in connection with the Ultra Short Fund’s investment income and realized capital gains. Consistent with this goal, the Adviser seeks to limit the portion of the Ultra Short Fund’s distributions that will be taxable as ordinary income. The Ultra Short Fund typically will sell portfolio securities when the Adviser believes that the anticipated performance benefit justifies the resulting tax liability. There is no assurance that taxable distributions can be avoided. 15 Other Strategies The Ultra Short Fund may invest in debt obligations of municipal issuers and of the U.S. government, its agencies or instrumentalities and corporate issuers. It may also invest in money market instruments, which are high quality short-term debt obligations. The securities in which the Ultra Short Fund may invest may pay fixed, variable or floating rates of interest, and may include zero coupon obligations which do not pay interest until maturity. The Ultra Short Fund invests primarily in investment grade debt obligations. These include debt obligations rated, at the time of purchase by the Ultra Short Fund,BBB or better by S&P or Baa or better by Moody’s or the equivalent by another NRSRO or, if unrated, determined to be of comparable quality by the Adviser. The Ultra Short Fund may invest in mortgage-related and asset-backed securities. Mortgage-related securities are securities that represent interests in pools of mortgages whereby the principal and interest paid every month is passed through to the holders of the securities. Asset-backed securities are securities that represent interests in a stream of payments from specific assets, such as auto or credit card receivables. These securities are subject to prepayment risk, which is the risk that the borrower will prepay some or all of the principal owed to the issuer. If that happens, the Ultra Short Fund may have to replace the security by investing the proceeds in a less attractive security. This could reduce the Ultra Short Fund’s share price and its income distributions. The Ultra Short Fund may enter into repurchase agreements. A repurchase agreement is an agreement by which the Ultra Short Fund purchases a security (usually U.S. government securities) for cash and obtains a simultaneous commitment from the seller (usually a bank or dealer) to repurchase the security at an agreed upon price and specified future date. The repurchase price reflects an agreed upon interest rate for the time period of the agreement. The Ultra Short Fund’s risk is the inability of the seller to pay the agreed upon price on the delivery date. However this risk is tempered by the ability of the Ultra Short Fund to sell the security in the open market in the case of a default. In such a case, the Ultra Short Fund may incur costs in disposing of the security which would increase the Ultra Short Fund’s expenses. The Adviser will monitor the creditworthiness of the firms with which the Ultra Short Fund enters into repurchase agreements. The Ultra Short Fund may change any of the investment policies described above (and its investment objective) without shareholder approval. The Ultra Short Fund will not change its investment objective without providing at least 60 days’ prior notice to shareholders. During periods of adverse market or economic conditions, the Ultra Short Fund may temporarily invest all or a substantial portion of its assets in high quality, debt securities, including money market instruments, or it may hold cash. The Ultra Short Fund will not be pursuing its investment objective in these circumstances. InvestmentRisks An investment in the Ultra Short Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. It is possible to lose money by investing in the Ultra Short Fund. By itself, the Ultra Short Fund does not constitute a balanced investment program. The Ultra Short Fund’s share price and total return will vary, primarily in response to changes in interest rates. How well the Ultra Short Fund’s performance compares to that of similar fixed income funds will depend on the success of the investment process. Although any rise in interest rates is likely to cause a fall in the prices of debt obligations, the Ultra Short Fund’s comparatively short duration is intended to help keep its share price within a relatively narrow range. The Ultra Short Fund will generally earn less income and, during periods of declining interest rates, may provide lower total returns than funds with longer durations. Because of the high sensitivity of the Ultra Short Fund’s mortgage-related and asset-backed securities to changes in interest rates, the performance and duration of the Ultra Short Fund may be more volatile than if the Ultra Short Fund did not hold these securities. The Ultra Short Fund’s mortgage-related and asset-backed investments involve risk of losses due to prepayments that occur earlier or later than expected, and, like any bond, due to default. Maximizing after-tax income may require trade-offs that reduce pre-tax income. Investors can expect the Ultra Short Fund generally to distribute a smaller percentage of its returns each year than most other mutual funds. The Ultra Short Fund’s tax-efficient strategies may reduce the taxable income of the Ultra Short Fund’s shareholders, but will not eliminate it. 16 There can be no assurance that taxable distributions can always be avoided or that the Ultra Short Fund will achieve its investment objective. The Funds' Investment Risks Credit Risk — The credit quality and liquidity ofa Fund’s investments in municipal obligations and other debt securities may be dependent in part on the credit quality of third parties, such as banks and other financial institutions, which provide credit and liquidity enhancements to a Fund’s investments. Adverse changes in the credit quality of these third parties could cause losses to a Fund and affect its share price. Derivative Securities Risk — A Fund may invest in municipal derivative securities issued by partnerships and grantor trusts, which allows it to receive principal and interest payments related to underlying municipal bonds or notes. A Fund will hold these securities if it receives an opinion of legal counsel that the interest paid by them will be tax exempt. However, these securities are subject to structural risks that could cause a Fund to receive taxable income or to lose money. Fixed Income Securities Risk — Fixed income securities are subject to issuer risk, interest rate risk and market risk. Interest Rate Risk — Interest rate risk is the risk of a change in the price of debt obligations when prevailing interest rates increase or decline. In general, if interest rates rise, the prices of debt obligations fall, and if interest rates fall, the prices of debt obligations rise. Changes in the values of debt obligations usually will not affect the amount of income a Fund receives from them but will affect the value of a Fund’s shares. Interest rate risk is generally greater for debt obligations with longer maturities. Issuer Risk — Issuer risk is the possibility that changes in the financial condition of the issuer of an obligation, changes in general economic conditions, or changes in economic conditions that affect the issuer may impact its actual or perceived willingness or ability to make timely payments of interest or principal. This could result in a decrease in the price of the obligation and in some cases a decrease in income. Liquidity Risk — Some securities held by a Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If a Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, a Fund may be forced to sell at a loss. Management Risk — The Adviser’s security selections and other investment decisions might produce losses or cause a Fund to under perform when compared to other funds with similar investment goals. Market Risk — The securities markets are volatile and the market prices ofa Fund’s securities may decline generally. If the market prices of the securities owned by a Fund fall, the value of your investment in a Fund will decline. The recent financial crisis has caused a significant decline in the value and liquidity of many securities. In response to the crisis, the U.S. and other governments and the Federal Reserve and certain foreign central banks have taken steps to support financial markets. The withdrawal of this support could also negatively affect the value and liquidity of certain securities. In addition, legislation recently enacted in the United States calls for changes in many aspects of financial regulation. The impact of the legislation on the markets, and the practical implications for market participants, may not be fully known for some time. Mortgage- and Asset-Backed Securities Risk (Ultra Short Fund)— Mortgage-backed securities (residential and commercial) and asset-backed securities represent interests in “pools” of mortgages or other assets, including consumer loans or receivables held in trust. Although asset-backed and commercial mortgage-backed securities (“CMBS”) generally experience less prepayment than residential mortgage-backed securities, mortgage-backed and asset-backed securities, like traditional fixed-income securities, are subject to credit, interest rate, prepayment and extension risks. Small movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain mortgage-backed securities. The Fund’s investments in asset-backed securities are subject to risks similar to those associated with mortgage-related securities, as well as additional risks associated with the nature of the assets and the servicing of those assets. These securities also are subject to the risk of default on the underlying mortgage or assets, particularly during periods of economic downturn. Certain CMBS are issued in several classes with different levels of yield and credit protection. The Fund’s investments in CMBS with several classes may be in the lower classes that have greater risks than the higher classes, including greater interest rate, credit and prepayment risks. Mortgage-backed securities may be either pass-through securities or collateralized mortgage obligations (“CMOs”). Pass-through securities represent a right to receive principal and interest payments collected on a pool of mortgages, which are passed through to security holders. CMOs are created by dividing the principal and interest payments collected on a pool of mortgages into several revenue streams (tranches) with different priority rights to portions of the underlying mortgage payments. Certain CMO tranches may represent a right to receive interest only (“IOs”), principal only (“POs”) or an amount that remains after floating-rate tranches are paid (an inverse floater). These securities are frequently referred to as “mortgage derivatives” and may be extremely sensitive to changes in interest rates. Interest rates on inverse floaters, for example, vary inversely with a short-term floating rate (which may be reset periodically). Interest rates on inverse floaters will decrease when short-term rates increase, and will increase when short-term rates decrease. These securities have the effect of providing a degree of investment leverage. In response to changes in market interest rates or other market conditions, the value of an inverse floater may increase or decrease at a multiple of the increase or decrease in the value of the underlying securities. If the Fund invests in CMO tranches (including CMO tranches issued by government agencies) and interest rates move in a manner not anticipated by Fund management, it is possible that the Fund could lose all or substantially all of its investment. The mortgage market in the United States recently has experienced difficulties that may adversely affect the performance and market value of certain of the Fund’s mortgage-related investments. Delinquencies and losses on mortgage loans (including subprime and second-lien mortgage 17 loans) generally have increased recently and may continue to increase, and a decline in or flattening of real-estate values (as has recently been experienced and may continue to be experienced in many housing markets) may exacerbate such delinquencies and losses. Also, a number of mortgage loan originators have recently experienced serious financial difficulties or bankruptcy. Reduced investor demand for mortgage loans and mortgage-related securities and increased investor yield requirements have caused limited liquidity in the secondary market for mortgage-related securities, which can adversely affect the market value of mortgage-related securities. It is possible that such limited liquidity in such secondary markets could continue or worsen. Asset-backed securities entail certain risks not presented by mortgage-backed securities, including the risk that in certain states it may be difficult to perfect the liens securing the collateral backing certain asset-backed securities. In addition, certain asset-backed securities are based on loans that are unsecured, which means that there is no collateral to seize if the underlying borrower defaults. Certain mortgage-backed securities in which the Fund may invest may also provide a degree of investment leverage, which could cause the Fund to lose all or substantially all of its investment. Municipal Securities Risk — Municipal securities include revenue bonds, general obligation bonds and municipal lease obligations. Revenue bonds include private activity bonds, which are not payable from the general revenues of the issuer. Consequently, the credit quality of private activity bonds is usually directly related to the credit standing of the corporate user of the facility involved. To the extent that a Fund’s assets are invested in private activity bonds, a Fund will be subject to the particular risks presented by the laws and economic conditions relating to such projects and bonds to a greater extent than if its assets were not so invested. Municipal securities also include moral obligation bonds, which are normally issued by special purpose public authorities. If the issuer of moral obligation bonds is unable to pay its debts from current revenues, it may draw on a reserve fund the restoration of which is a moral but not a legal obligation of the state or municipality which created the issuer. Municipal lease obligations are not guaranteed by the issuer and are generally less liquid than other securities. Municipal lease obligations also are subject to the risk that the municipality will not appropriate funds for lease payments. There may be less information available on the financial condition of issuers of municipal securities than for public corporations. The market for municipal bonds may be less liquid than for taxable bonds. This means that it may be harder to buy and sell municipal securities, especially on short notice, and municipal securities may be more difficult for a Fund to value accurately than securities of public corporations. In addition, municipal securities are subject to the risk that their tax treatment could be changed by the U.S. Congress or state legislatures, thereby affecting the value of outstanding municipal securities. Portfolio Turnover Risk — The Ultra Short Fund may engage in short-term trading strategies and securities may be sold without regard to the length of time held when, in the opinion of the Adviser, investment considerations warrant such action. These policies may have the effect of increasing the annual rate of portfolio turnover of the Ultra Short Fund. Higher rates of portfolio turnover would likely result in higher brokerage commissions and may generate short-term capital gains taxable as ordinary income. Redemption Risk — A Fund may experience periods of heavy redemptions that could cause a Fund to liquidate its assets at inopportune times or at a loss or depressed value, particularly during periods of declining or illiquid markets. Redemption risk is greater to the extent that a Fund has investors with large shareholdings, short investment horizons, or unpredictable cash flow needs. In addition, redemption risk is heightened during periods of overall market turmoil when a Fund may experience unusually large or frequent redemptions. The redemption by one or more large shareholders of their holdings in the Municipal Money Market Fund could cause the remaining shareholders in the Municipal Money Market Fund to lose money. If the Municipal Money Market Fund is forced to liquidate its assets under unfavorable conditions or at inopportune times, the Municipal Money Market Fund’s ability to maintain a stable $1.00 share price may be affected. In addition, the Municipal Money Market Fund may suspend redemptions when permitted by applicable regulations. Regulatory Risk (Municipal Money Market Fund) — The SEC recently amended the rules governing money market funds. In addition, the SEC continues to review the regulation of such funds. Any further changes by the SEC or additional legislative developments may affect the Municipal Money Market Fund’s operations, investment strategies, performance and yield. Restricted and Illiquid Securities — The Adviser determines an investment’s credit quality rating at the time of investment by conducting credit research and analysis and by relying on ratings and reports issued by NRSROs. If an investment is not rated, the Adviser relies on its credit research and analysis to rate the investment. A Fund may invest in illiquid securities. Illiquid securities include securities that have legal or contractual restrictions on resale, securities that are not readily marketable, and repurchase agreements maturing in more than seven days. Illiquid securities involve the risk that the securities will not be able to be sold at the time desired or at prices approximating the value at which a Fund is carrying the securities. The Municipal Money Market Fund may hold up to 5% of the value of its net assets, and the Ultra Short Fund may hold up to 15% of the value of its net assets, in illiquid securities. A Fund may invest in restricted securities that are eligible for resale pursuant to Rule 144A under the Securities Act of 1933, as amended, (the “1933 Act”). Generally, Rule 144A establishes a safe harbor from theregistration requirements of the 1933 Act for resale by large institutional investors of securities that are not publicly traded. The Adviser determines liquidity of Rule 144A securities held by a Fund according to guidelines adopted by the Board of Trustees. The Board of Trustees monitors the application of those guidelines. Restricted securities eligible for resale pursuant to Rule 144A, which are determined to be liquid under these guidelines, are not subject to the limit on a Fund’s investments in illiquid securities. Special Risks — Changes in tax laws or adverse determinations by the Internal Revenue Service may make the income from some municipal obligations taxable. Municipal obligations that are backed by the issuer’s taxing authority, known as general obligation bonds, may partially depend for payment on legislative appropriation and/or aid from other governments. These municipal obligations may be vulnerable to legal limits on a government’s power to raise revenue or increase taxes. Other municipal obligations, known as special revenue obligations, are payable from revenues earned by a particular project or other revenue source. These obligations are subject to greater risk of default than general obligation bonds because investors can look only to the revenue generated by the project or private company, rather than to the credit of the state or local government issuer of the obligations. Tax Risk (Ultra Short Fund)— Changes in tax laws or adverse determinations by the Internal Revenue Service may make the income from some municipal obligations taxable. Additionally, maximizing after-tax income may require trade-offs that reduce pre-tax income. The Ultra Short Fund’s tax-efficient strategies may reduce the taxable income of the Ultra Short Fund’s shareholders, but will not eliminate it. There can be no assurance that taxable distributions can always be avoided or that the Ultra Short Fund will achieve its investment objective. 18 When-Issued and Delayed Delivery Transactions —A Fund may enter into transactions to purchase a security on a when-issued or delayed delivery basis in which it commits to buy a security, but does not pay for or take delivery of the security until some specified date in the future. The value of these securities is subject to market fluctuation during this period and no income accrues to a Fund until settlement. At the time of settlement, the value of a security may be less than its purchase price. When entering into these transactions, a Fund relies on the other party to consummate the transactions; if the other party fails to do so,the Fund may be disadvantaged. A Fund does not intend to purchase securities on a when-issued or delayed delivery basis for speculative purposes, but only in furtherance of its investment objective. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ SAI. Disclosure of the Ultra Short Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Ultra Short Fund shareholders and in the quarterly holdings report on Form N-Q. The Ultra Short Fund’s portfolio holdings information will be dated as of the end of each fiscal quarter and will be available with a lag time of up to 60 days from the end of each fiscal quarter. These reports are available, free of charge, on the IDEA database on the SEC’s website at www.sec.gov. Management of the Funds. The Ultra Short Fund posts its complete portfolio holdings at www.alpinefunds.com on a quarterly basis. The Fund intends to post its complete portfolio holdings 45 calendar days following the quarter-end.The Fund intends to make its top ten holdings available at www.alpinefunds.comon a monthly basis. The Fund intends to post this information 10 days following each month-end. Such information will remain available until the next month’s or quarter’s holdings are posted. The Municipal Money Market Fund’s complete list of holdings (including the size of each position) and other information required by applicable regulations must be disclosed as of the last business day of a month no later than five business days after month-end on the Fund’s website. Management of the Funds The management of the Funds is supervised by the Board of Trustees (the “Board” or “Trustees”) of Alpine Income Trust (the “Trust”). Alpine Woods Capital Investors, LLC, located at 2500 Westchester Avenue, Suite 215, Purchase, New York, 10577-2540, serves as the investment adviser of each Fund. The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended. The Adviser is a privately owned investment management firm that manages a family of open-end mutual funds (the “Alpine Funds”), three closed-end funds and also provides institutional investment management. The Adviser began conducting business in March 1998 and, together with its affiliated entities, had approximately $5 billion in assets under management as of December 31, 2011. The Adviser is a Delaware limited liability company organized on December 3, 1997. All membership interests in the Adviser are owned by Alpine Woods, L.P. Mr. Samuel A. Lieber has a majority interest in this partnership and is the controlling person of its general partner. Under the general supervision of the Funds’ Board of Trustees, the Adviser carries out the investment and reinvestment of the managed assets of the Funds, will furnish continuously an investment program with respect to the Funds, will determine which securities should be purchased, sold or exchanged, and will implement such determinations. The Adviser 19 provides investment advice to the Fund and furnishes office facilities, equipment and personnel for servicing the investments of the Funds. The Adviser compensates all Trustees and officers of the Funds who are members of the Adviser’s organization and who render investment services to the Funds, and will also compensate all other Adviser personnel who provide research and investment services to the Funds. In return for these services, facilities and payments, the Municipal Money Market Fund has agreed to pay the Adviser as compensation under the Investment Advisory Agreement a monthly fee computed at the annual rate of 0.45% of the average daily net assets of the Fund. The Ultra Short Fund pays the Adviser a monthly fee computed at the annual rate of 0.75% of the average daily net assets of the Fund. The total estimated annual expenses of the Funds are set forth in the sections titled, “Fees and Expenses of the Fund.” Effective December 1, 2009, the Adviser has agreed contractually to waive its fees and to absorb expenses of the Class A Shares and Institutional Class of the Ultra Short Fund to the extent necessary to assure that ordinary operating expenses (including 12b-1 fees, where applicable, but excluding interest, brokerage commissions and extraordinary expenses) do not exceed 0.95% and 0.70% of the Ultra Short Fund’s average daily net assets. This arrangement will remain in effect unless and until the Board of Trustees, including a majority of Trustees who are not interested persons of the Funds or the Adviser as that term is defined under the the 1940 Act, approves its modification or termination. The Funds have agreed to repay the Adviser in the amount of any fees waived and expenses absorbed, subject to the limitations that: (1) the reimbursement is made only for fees and expenses incurred not more than three years prior to the date of reimbursement; and (2) the reimbursement may not be made if it would cause the Fund’s annual expense limitation from the prior three years to be exceeded. For the fiscal year ended October 31, 2011, the Adviser received from the Municipal Money Market Fund and Ultra Short Fund gross advisory fees of 0.45% and 0.75%, respectively, of the average daily net assets of the Funds.Net of waivers, the Adviser received 0.30% and 0.56%, respectively. With respect to the Municipal Money Market Fund, the Adviser voluntarily waived a portion of its fees during the fiscal year ended October 31, 2011 to ensure that the operating expenses of the Municipal Money Market Fund did not exceed limits ranging from 0.32% to 0.54%.With respect to the Ultra Short Fund, in addition to the contractual fee waiver described above, the Adviser voluntarily waived a portion of its fees to ensure that the operating expenses of the Ultra Short Fund did not exceed limits ranging from 0.60% to 0.65%.These voluntary waivers may bediscontinued at any time. Securities considered as investments for a Fund may also be appropriate for other investment accounts managed by the Adviser or its affiliates. If transactions on behalf of more than one fund during the same period increase the demand for securities purchased or the supply of securities sold, there may be an adverse effect on price or quantity. In addition, under its arrangements with unregistered funds that it manages, the Adviser receives a portion of the appreciation of such funds’ portfolios. This may create an incentive for the Adviser to allocate attractive investment opportunities to such funds. Whenever decisions are made to buy or sell securities by a Fund and one or more of such other accounts simultaneously, the Adviser will allocate the security transactions (including “hot” issues) in a manner which it believes to be equitable under the circumstances. The SAI provides additional information regarding such allocation policies. A discussion regarding the basis for Board's approval of the Funds’ investment advisory agreement between the Adviser and the Trust, on behalf of each of the Funds,is available in the Funds’ Semi-Annual Report to shareholders for the period ending April 30, 2011. Legal Proceedings On February 7, 2011 the Adviser and its Chief Executive Officer, Mr. Samuel A. Lieber, settled administrative proceedings brought by the SEC. The settlement relates to the Adviser’s record-keeping, compliance policies and procedures and disclosures—particularly, in relation to initial public offering investment activities—during the period February 1, 2006 through January 31, 2008, and the violations alleged in the order pertain to statutory provisions and SEC rules that are non-fraud based. In the settlement, the Adviser and Mr. Lieber agreed, without admitting or denying the findings in the administrative order, to the entry of an order requiring it to cease and desist from committing or causing any violations and any future violations of certain statutory provisions and SEC rules that relate to fund disclosures, books and records and compliance policies and procedures. The Adviser consented to a censure and to pay the SEC a civil 20 monetary penalty of $650,000. Mr. Lieber consented to pay the SEC a civil monetary penalty of $65,000. The settlement does not impose any restriction on the Adviser’s business or on Mr. Lieber’s continued ability to serve as the CEO of the Adviser or as manager of any fund portfolios. In the order, the SEC acknowledged that, both before and during the SEC staff’s investigation, and before the settlement, Alpine already had made a number of significant changes to, and enhancements of, its personnel, policies, and procedures concerning the matters involved in the proceedings. No other current or former Alpine-related entities or employees are subject to the SEC order. Portfolio Manager Steven C. Shachat serves as portfolio manager of each Fund and is the person who has day-to-day responsibility for managing each Fund’s investment portfolio. Mr. Shachat, a Managing Director, has been with the Adviser since September 2002. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of securities in the Funds. Net Asset Value The net asset value of shares of each Fund is calculated by dividing the value of the Fund’s net assets by the number of outstanding shares. The price at which a purchase or redemption is effected is based on the net asset value next computed after a Fund or its agents receive your request in good order. All requests received in good order before 4:00 p.m. Eastern Time or the closing of the New York Stock Exchange (the “NYSE”), whichever occurs earlier (the “cut off time”), will be executed at the net asset value computed on that same day. Requests received after the cut off time (except for requests made in accordance with existing laws on behalf of certain retirement accounts and other omnibus accounts (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, Money Purchase Pensions Plans, accounts held under trust agreements at a trust institution, accounts held at a brokerage, or “Fund Supermarkets”) will receive the next business day’s net asset value. In determining the value of Municipal Money Market Fund’s assets, securities held by the Fund are valued using the amortized cost method of valuation. This method involves valuing each investment at cost on the date of purchase and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the investment. Amortized cost valuation provides certainty in valuation, but may result in periods during which the value of an investment, as determined by amortized cost, is higher or lower than the price that would be received if the investment were sold. Use of amortized cost permits the Fund to maintain a net asset value of $1.00 per share. However, no assurance can be given that the Fund will be able to maintain a stable net asset value. In computing the value of Ultra Short Fund’s net assets, securities held by the Fund are valued at their current market values determined on the basis of market quotations. If market quotations are not readily available or securities are not valued by a third party pricing service, securities are valued at fair value in accordance with fair value procedure adopted by the Board. Non-dollar denominated securities are valued as of the close of the NYSE at the closing price of such securities in their principal trading market, but may be valued at fair value if subsequent events occurring before the computation of net asset value materially have affected the value of the securities. The Board has developed procedures which utilize fair value procedures when any assets for which reliable market quotations are not readily available or for which the Funds’ pricing service does not provide a valuation or provides a valuation that in the judgment of the Adviser to the Funds holding such assets does not represent fair value. The Funds may also fair value a security if the Funds or the Adviser believes that the market price is stale. Fair value determinations are made in good faith in accordance with procedures adopted by the Board. There can be no assurance that a Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its net asset value per share. How to Buy Shares Class A You may purchase shares of the Ultra Short Fund through your financial intermediary on any day the NYSE is open. The minimum initial investment in the Fund’s Class A shares is $2,500. The minimum may be waived in certain situations. There is no minimum investment requirement for subsequent investments. The offering price of each share will be the next determined net asset value plus the 0.50% sales charge. The 0.50% sales charge may be waived in certain situations. A detailed description of the situations in which the sales charge may be waived is set forth in the section titled, “Sales Charge.” 21 Institutional Class You may purchase shares of the Funds on any day the NYSE is open. The minimum initial investment for the Institutional Class in each Fund is $250,000. The minimum may be waived in certain situations as described below. There is no minimum investment requirement for subsequent investments if mailed by check. Telephone and Internet subsequent purchases are subject to a minimum of $100. Shares will be issued at the net asset value per share next computed after the receipt of your purchase request in good order by the Funds’ transfer agent (the “Transfer Agent”) or your financial intermediary, together with payment in the amount of the purchase. No sales charge is imposed on purchases or on the reinvestment of dividends. Stock certificates will not be issued. Instead, your ownership of shares will be reflected in your account records with the Funds. All requests received in good order before 4:00 p.m. Eastern time, or the closing of the NYSE, whichever is earlier, will be processed on that same day. Requests received after 4:00 p.m. will receive the next business day’s NAV. Minimum initial purchase amounts for the Institutional Class are waived for the following: o Any shareholder as of the close of business January 3, 2012 o Employees of the Adviser or its affiliates and their immediate family o Current and former Trustees of funds advised by the Adviser o The Adviser or its affiliates o Investors in employee retirement, stock, bonus, pension or profit sharing plans o Investment advisory clients of the Adviser or its affiliates o Registered Investment Advisers o Broker/Dealers and Registered Investment Advisers with clients participating in comprehensive fee programs o Any corporation, partnership, association, joint-stock company, trust, fund or any organized group of persons whether incorporated or not that has a formal or informal consulting or advisory relationship with the Adviser or a third party through which the investment is made These waivers may be discontinued at any time without notice. Earning Dividends Shares of both Funds are entitled to receive dividends declared starting on the next business day after your purchase is received in good order. However, shares of Municipal Money Market Fund are entitled to receive dividends beginning on the day of purchase if the purchase is sent by federal wire and is received prior to 12:00 p.m. Eastern time. You will become the owner of Municipal Money Market Fund shares and receive dividends when the Fund receives your payment. “Good order” purchase requests means that your purchase request includes: • the name of the Fund • the dollar amount of shares to be purchased • accurately completed application or investment stub • check payable to “Alpine Funds” Purchases by Mail - Institutional Class To make an initial purchase by mail: • Complete the application. • Mail the application, together with a check made payable to the Alpine Funds to: 22 By Mail: By Overnight Delivery or Express Mail: Alpine Funds Alpine Funds c/o Boston Financial Data Services, Inc. c/o Boston Financial Data Services, Inc. PO Box 8061 30 Dan Road Boston, MA 02266-8061 Canton, MA 02021-2809 • Payment should be made by check in U.S. dollars drawn on a U.S. bank, savings and loan association, or credit union. The Funds do not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, or starter checks for the purchase of shares. The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. • Subsequent investments may be made in the same manner, but you need not include an application. When making a subsequent investment, use the return remittance portion of your statement, or indicate on the face of your check, the name of the Fund in which the investment is to be made, the exact title of the account, your address, and your Fund account number. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program. As requested on the application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. Please contact the Transfer Agent at 1-888-785-5578 if you need additional assistance when completing your application. If the Transfer Agent does not have a reasonable belief of the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received. The Funds also reserve the right to close the account within 5 business days if clarifying information/documentation is not received. Shares of the Funds have not been registered for sale outside of the United States. The Alpine Funds generally do not sell shares to investors residing outside the United States, even if they are U.S. citizens or lawful permanent residents, except to investors with U.S. military APO or FPO addresses. Purchases by Internet - Institutional Class To open an account via the Internet with no forms to print or mail, go to www.alpinefunds.com. Payment for shares purchased through the Funds’ website may be made only through an Automatic Clearing House (“ACH”) debit of your bank account of record. Redemptions will be paid by check, wire or ACH transfer only to the address or bank account of record. Only bank accounts held at U.S. financial institutions that are ACH members can be used for transactions through the Funds’ website. Transactions initiated through the website are subject to the same purchase and redemption minimums and maximums as other transaction methods. You should be aware that there may be delays, malfunctions or other inconveniences associated with the Internet. There also may be times when the website is unavailable for Fund transactions or other purposes. Should this happen, you should consider performing transactions by another method. The Funds employ procedures to confirm that transactions entered through the Internet are genuine. These procedures include passwords, encryption and other precautions reasonably designed to protect the integrity, confidentiality and security of shareholder information. In order to conduct transactions on the website, you will need your account number, social security number, username and password. The Funds and their service providers will not be liable for any loss, liability, cost or expense for following instructions communicated through the Funds’ website, including fraudulent or unauthorized instructions. 23 Purchases by Wire - Institutional Class If you are making your first investment in the Funds, before you wire funds: • The Transfer Agent must have a completed application. You can mail or overnight deliver your application to the Transfer Agent. • Upon receipt of your completed application, the Transfer Agent will establish an account for you. • The account number assigned will be required as part of the instruction that should be given to your bank to send the wire. Your bank must include the name of the Fund you are purchasing, your name and account number so that monies can be correctly applied. Your bank should transmit funds by wire to: State Street Bank and Trust Company One Lincoln Street Boston, MA 02111 ABA No. 011000028 Credit: Boston Financial Data Services, Inc. Account No. 9905-837-2 Further Credit: (name of Alpine Fund to be purchased) (shareholder registration) (shareholder account number) Wired funds must be received prior to 4:00 p.m. Eastern time or the closing of the NYSE, whichever is earlier to be eligible for same day pricing. The Fund and State Street Bank and Trust Company are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. For Subsequent Investments – By wire - Institutional Class • Before sending your wire, please contact the Transfer Agent to advise them of your intent to wire funds. This will ensure prompt and accurate credit upon receipt of your wire. Purchases by Telephone - Institutional Class To make additional investments by telephone, you must check the appropriate box on your application authorizing telephone purchases. If elected on your account application and your account has been open for at least 15 days, you may purchase shares in amounts of $100 or more by calling 1-888-785-5578. Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions. Your shares will be purchased at the net asset value calculated on the day of your purchase order. For security reasons, requests by telephone will be recorded. Additional Information If your purchase transaction is canceled due to nonpayment or because your check does not clear, you will be responsible for any loss a Fund or the Adviser incurs and you will be subject to a returned check fee of $25. If you are an existing shareholder of any of the Alpine Funds, a Fund may redeem shares from your account in any of the Alpine Funds to reimburse the Fund or the Adviser for the loss. In addition, you may be prohibited or restricted from making further purchases of shares. 24 Shares may also be purchased through certain brokers or other financial intermediaries, which may impose transaction fees and other charges. These fees and charges are not imposed by the Fund. Telephone trades must be received by or prior to market close. During periods of high market activity, shareholders may encounter higher than usual call waiting times. Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close. The Adviser may at its own expense make payments to some, but not all brokers, dealers or financial intermediaries for shareholder services, as an incentive to sell shares of a Fund and/or to promote retention of their customers’ assets in the Fund. These payments sometimes referred to as “revenue sharing,” do not change the price paid by investors to purchase the Funds’ shares or the amount the Funds receive as proceeds from such sales. Revenue sharing payments may be made to brokers, dealers and other financial intermediaries that provide services to the Funds or their shareholders including shareholder servicing, transaction processing, sub-accounting services, marketing support and/or access to representatives of the broker, dealer or other financial intermediaries. Revenue sharing payments also may be made to brokers, dealers and other financial intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list. You may wish to consider whether such arrangements exist when evaluating any recommendation to purchase shares of the Funds. Under certain circumstances, if no activity occurs within a time period specified by state law, your shares in a Fund may be transferred to that state. Networking and Sub-Transfer Agency Fees The Funds may also enter into agreements with financial intermediaries pursuant to which the Funds will pay financial intermediaries for services such as networking or sub-transfer agency. Payments made pursuant to such agreements are generally based on either (1) a percentage of the average daily net assets of a Fund’s shareholders serviced by such financial intermediaries, or (2) the number of a Fund’s shareholders serviced by such financial intermediaries. Any payments made pursuant to such an agreement are in addition to, rather than in lieu of, distribution or shareholder services fees the financial intermediary may also be receiving pursuant to agreements with the Distributor. From time to time, the Adviser may pay a portion of the fees for networking or sub-transfer agency services at its own expense and out of its own profits. Exchange Privilege You may exchange some or all of your shares of a Fund for shares of the same class of one of the other Alpine Funds. You may do this through your financial intermediary, or by telephone, mail or via the Internet as described below. An exchange involves the redemption of shares of one Fund and the purchase of shares of another Alpine Fund. Once an exchange request has been placed by telephone, mail, or Internet, it is irrevocable and may not be modified or canceled. Exchanges are made on the basis of the relative net asset values of the shares being exchanged next determined after an exchange request is received. An exchange which represents an initial investment in a fund is subject to the minimum investment requirements of that fund. In addition, brokers and other financial intermediaries may charge a fee for processing exchange requests. Exchanges are not subject to redemption fees, except in the case when you are exchanging from a fund with a redemption fee to a fund that does not currently charge a redemption fee. If you exchange from a fund without a redemption fee into a fund with a redemption fee, the fee liability begins on the trade date of the exchange and not the original share purchase date. The Alpine Funds each have different investment objectives and policies. You should review the objective and policies of the fund whose shares will be acquired in an exchange before placing an exchange request. An exchange is a taxable transaction for Federal income tax purposes. You are limited to five exchanges per calendar year. The exchange privilege may be modified or discontinued at any time by the Alpine Funds upon sixty days’ notice. Exchanges by Telephone - Institutional Class To exchange shares by telephone: • Call 1-888-785-5578 or your broker or financial intermediary. • Shares exchanged by telephone must have a value of $1,000 or more. • Exchange requests received after market close (generally, 4:00 p.m. Eastern time) will be processed using the net asset value determined on the next business day. 25 • During periods of unusual economic or market conditions, you may experience difficulty in effecting a telephone exchange. You should follow the procedures for exchanges by mail if you are unable to reach the Funds by telephone, but send your request by overnight courier to: Alpine Funds, c/o Boston Financial Data Services, Inc., 30 Dan Road, Canton, MA 02021. To exchange shares by telephone, you must indicate this on your application. To authorize telephone exchanges after establishing your Fund account, send a signed written request to the Alpine Funds, c/o Boston Financial Data Services, Inc., PO Box 8061, Boston, MA 02266. Reasonable procedures are used to verify that telephone exchange instructions are genuine. If these procedures are followed, the Funds and their agents will not be liable for any losses due to unauthorized or fraudulent instructions. A telephone exchange may be refused by a Fund if it is believed advisable to do so. Procedures for exchanging shares by telephone may be modified or terminated at any time. Exchanges by Mail - Institutional Class To exchange shares by mail: • Send a written request using the procedures for written redemption requests. • For further information, call 1-888-785-5578 or your broker or financial intermediary. Exchanges by Internet - Institutional Class To exchange shares via the Internet: • During periods of unusual economic or market conditions, you may experience difficulty in effecting an internet exchange. • Exchange requests received after market close (generally, 4:00 p.m. Eastern time) will be processed using the net asset value determined on the next business day. • For further information, call 1-888-785-5578 or visit the Funds’ website at www.alpinefunds.com. How to Redeem Shares - Class A You may redeem shares of the Fund through your financial intermediary on any day the NYSE is open. The price you will receive is the net asset value per share next computed after your redemption request is received in proper form. Redemption requests received after market close (generally, 4:00 p.m. Eastern time) will be processed using the net asset value per share determined on the next business day. Brokers and other financial intermediaries may charge a fee for handling redemption requests. How to Redeem Shares - Institutional Class You may redeem shares of the Funds on any day the NYSE is open. The price you will receive is the net asset value per share next computed after your redemption request is received in proper form. Redemption proceeds generally will be sent to you within seven days. However, if shares have recently been purchased by check, redemption proceeds will not be sent until your check has been collected (which may take up to twelve business days). Once a redemption request has been placed, it is irrevocable and may not be modified or canceled. Redemption requests received after market close (generally, 4:00 p.m. Eastern time) will be processed using the net asset value per share determined on the next business day. Brokers and other financial intermediaries may charge a fee for handling redemption requests. 26 Earning Dividends Shares of both Funds are entitled to receive dividends declared on the day they are redeemed. However, with respect to the Municipal Money Market Fund, shares are not entitled to receive any dividends declared on the day of the redemption if the redemption request is received prior to 12:00 p.m. Eastern time and proceeds are sent by federal wire on the same day. Any redemption requests received after 12:00 p.m. Eastern time will receive that day’s dividend. Redeeming Shares by Mail - Institutional Class To redeem shares by mail: • Send a letter of instruction signed by all registered owners of the account to: Alpine Funds, c/o Boston Financial Data Services, Inc., PO Box 8061, Boston, MA 02266. • Additional documentation is required for the redemption of shares by corporations, financial intermediaries, fiduciaries and surviving joint owners. • Payment for the redeemed shares will be mailed to you by check at the address indicated in your account registration. • For further information, call 1-888-785-5578 or your broker or financial intermediary. Redeeming Shares by Telephone - Institutional Class To redeem shares by telephone: • Call 1-888-785-5578 between the hours of 8 a.m. and 6 p.m. (Eastern time) or your broker or financial intermediary on any business day (i.e., any weekday exclusive of days on which the NYSE is closed). The NYSE currently observes the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. • Specify the amount of shares you want to redeem (minimum $1,000). • Provide the account name, as registered with the Fund, and the account number. • Redemption proceeds will be mailed to you by check at the address indicated in your account registration, or wired to an account at a commercial bank that you have previously designated. Once a telephone transaction has been placed, it cannot be canceled or modified. A $15.00 charge is deducted from redemption proceeds if the proceeds are wired. This charge is subject to change without notice. Redemption proceeds may also be sent via electronic funds transfer through the ACH network, to your predetermined bank account. There is no charge for the electronic funds transfer; however, credit may not be available for two to three days. • During periods of unusual economic or market conditions, you may experience difficulty effecting a telephone redemption. In that event, you should follow the procedures for redemption by mail and send your written request by overnight courier to: Alpine Funds, c/o Boston Financial Data Services, Inc., 30 Dan Road, Canton, MA 02021. To redeem shares by telephone, you must indicate this on your application and choose how the redemption proceeds are to be paid. To authorize telephone redemption after establishing your account, or to change instructions already given, send a signed written request to the Alpine Funds, c/o Boston Financial Data Services, Inc., PO Box 8061, Boston, MA 02266. Reasonable procedures are used to verify that telephone redemption requests are genuine. These procedures include requiring some form of personal identification and tape recording of conversations. If these procedures are followed, the Funds and their agents will not be liable for any losses due to unauthorized or fraudulent instructions. 27 Each Fund reserves the right to refuse a telephone redemption request, if it is believed advisable to do so. The telephone redemption option may be suspended or terminated at any time without advance notice. Additional Redemption Information A redemption of shares is a taxable transaction for federal income tax purposes. A Fund may pay redemption proceeds by distributing securities held by the Fund, but only in the unlikely event that the Board of Trustees of the Trust determines that payment of the proceeds in cash would adversely affect other shareholders of the Fund. The Funds reserve the right to pay the redemption amount in-kind through the distribution of portfolio securities, they are obligated to redeem shares solely in cash, up to the lesser of $250,000 or 1% of a Fund’s total net assets during any ninety-day period for any one shareholder. A Fund may also close your account after a period of inactivity, as determined by state law, and transfer your shares to the appropriate state. Shareholders who have an individual retirement account (“IRA”) or certain other retirement plans must indicate on their redemption request whether or not to withhold federal income tax. Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. The Funds reserve the right to: • suspend redemptions or postpone payment under extraordinary circumstances or as permitted by the SEC in order to protect remaining shareholders. In addition, the Alpine Municipal Money Market Fund reserves the right to suspend redemptions or postpone payment under certain circumstances when there has been a determination to liquidate the Fund. • close your account in a Fund if as a result of one or more redemptions the account value has remained below $1,000 for thirty days or more. You will receive sixty days’ written notice to increase the account value before the account is closed. Signature Guarantees are required: • If ownership is changed on your account; • When redemption proceeds are payable or sent to any person, address or bank account not on record; • When establishing or modifying certain services on an account; • If a change of address request was received by the Transfer Agent within the last 15 days; and • For all redemptions in excess of $50,000 from any shareholder account In addition to the situations described above, the Funds and /or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. Redemption Fees With respect to the Ultra Short Fund only, a fee equal to 0.25% of the net asset value of shares redeemed will be imposed upon redemptions of shares effected within 30 days of purchase. For example, a purchase with a trade date of January 5, 2012 will not be assessed a redemption fee if redeemed on or after February 6, 2012 or the following business day if this date were to fall on a weekend or holiday. Redemption fees are paid to the Fund. Redemption fees are not applicable to the redemption of shares purchased through reinvested dividends. The Fund reserves the right to waive the redemption fee, subject to its sole discretion in instances it deems not to be disadvantageous to the Fund. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s Systematic Withdrawal Plan, as these transactions are typically de minimis. This fee will also not be assessed on exchanges or to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account. The redemption fee will also not be assessed to accounts of the Adviser or its affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemption to avoid adverse effects to the Fund. While the Funds make every effort to collect redemption fees, the Funds may not always be able to track short term trading effected through financial intermediaries. Financial intermediaries include omnibus accounts or retirement plans. 28 Check Redemption Privilege - Municipal Money Market Fund You may make arrangements to redeem shares of the Municipal Money Market Fund by check by filling out the checkwriting authorization section of the application. Checks may be written in any dollar amount, subject to a $250 minimum, not exceeding the balance of your account and may be made payable to any person. Checks will be honored only if they are properly signed by a person authorized on the application. Checks will be furnished without charge. Redemption checks will not be honored if there is an insufficient share balance to pay the check or if the check requires the redemption of shares purchased by check which have not cleared. There is a charge for stop payments or if a redemption check cannot be honored due to insufficient funds or other valid reasons. Checkwriting privileges may be modified or terminated at any time. Tools to Combat Frequent Transactions The Funds are intended for long-term investors. The Funds actively discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm fund performance. While not specifically unlawful, the practice utilized by short-term traders to time their investments and redemptions of Fund shares with certain market-driven events can create substantial cash flows. These cash flows can be disruptive to the portfolio managers’ attempts to achieve a Fund’s objectives. Further, frequent short-term trading of Fund shares drives up the Funds’ transaction costs to the detriment of the remaining shareholders. For these reasons, the Funds use a variety of techniques to monitor for and detect abusive trading practices. The Funds do not accommodate “market timers” and discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm Fund performance. The Board has developed and adopted a market timing policy which takes steps to reduce the frequency and effect of these activities in each Fund. These steps include monitoring trading activity, using fair value pricing, as determined by the Board, when the Adviser determines current market prices are not readily available and a 0.25% redemption fee for the Alpine Ultra Short Tax Optimized Income Fund. These techniques may change from time to time as determined by the Funds in their sole discretion. Short-Term Trading Practices Currently, the Funds reserve the right, in its sole discretion, to identify trading practices as abusive. The Funds may deem the sale of all or a substantial portion of a shareholder’s purchase of fund shares to be abusive. In addition, the Funds reserve the right to accept purchases and exchanges if they believe that such transactions would not be inconsistent with the best interests of Fund shareholders or this policy. The Funds monitor selected trades in an effort to detect excessive short-term trading activities. If, as a result of this monitoring, the Funds believe that a shareholder has engaged in excessive short-term trading, they may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholder’s accounts other than exchanges into a money market fund. In making such judgments, the Funds seek to act in a manner that they believe is consistent with the best interests of shareholders. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices 29 that may be considered abusive. In addition, the Funds’ ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is severely limited because the Funds do not have access to the underlying shareholder account information. In this regard, in compliance with Rule 22c-2 under the 1940 Act, the Funds have entered into Information Sharing Agreements with financial intermediaries pursuant to which these financial intermediaries are required to provide to the Funds, at each Fund’s request, certain customer and identity trading information relating to its customers investing in a Fund through non-disclosed or omnibus accounts. The Funds will use this information to attempt to identify abusive trading practices. Financial intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from customers that are found to have engaged in abusive trading in violation of a Fund’s policies. However, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts. As a consequence, a Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Shareholder Services The Funds offer the following shareholder services. For more information about these services or your account, contact your financial intermediary or call 1-888-785-5578. Some services are described in more detail in the application. Automatic Investment Plan. You may make regular monthly investments automatically in amounts of not less than $100 per month through the Automatic Investment Plan. This plan provides a convenient method to have monies deducted from your bank account, for investment into the Funds. In order to participate in the plan, your financial institution must be a member of the ACH network. The Funds may modify or terminate this privilege at any time. If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account. To begin participating in the Plan, please complete the Automatic Investment Plan section on the account application or call the Transfer Agent at 1-888-785-5578. Any request to change or terminate your Automatic Investment Plan should be submitted to the Transfer Agent five days prior to the effective date. Telephone Investment Plan. You may make investments into an existing account, on demand, in amounts of not less than $100 or more than $10,000 per investment, by calling 1-888-785-5578. If elected on your application, telephone orders will be accepted via electronic funds transfer from your bank account through the ACH network. You must have banking information established on your account prior to making a purchase. If your order is received by 4:00 p.m. (Eastern time), or the closing of the NYSE, whichever is earlier, shares will be purchased at the net asset value calculated on that day. Systematic Cash Withdrawal Plan. If your account has a value of $10,000 or more, you may participate in the Systematic Cash Withdrawal Plan. Under this plan, you may elect to receive regular monthly or quarterly checks to your address of record, or credit directly to your predetermined bank account, in a stated amount of not less than $75. Shares will be redeemed as necessary to make those payments. To participate in the Systematic Cash Withdrawal Plan, you should elect to have dividends and capital gain distributions on your Fund shares reinvested. Investments through Employee Benefit and Savings Plans. Certain qualified and non-qualified employee benefit and savings plans may make shares of the Funds available to their participants. The Adviser may provide compensation to organizations providing administrative and record keeping services to those plans. Tax Sheltered Retirement Plans. Eligible investors may open a pension or profit-sharing account in a Fund under the following prototype retirement plans: (1) IRAs and Rollover IRAs and (2) Simplified Employee Pensions (“SEPs”) for sole proprietors, partnerships and corporations. Householding. The Funds will automatically send updated prospectuses, Annual and Semi-Annual Reports to Fund Shareholders. In order to reduce the volume of mail, when possible, only one copy of each document will be sent to shareholders we reasonably believe are from the same family or household. Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-888-785-5578 to request individual copies of these documents. Once the Funds receive notice to stop householding, we will begin sending individual copies thirty days after receiving your request. This policy does not apply to account statements. 30 Internet Account Access and Trading. This option allows you to access your account information online as well as execute transactions on your account. To choose this option, complete the appropriate section of your application. For Internet transactions, only bank accounts held at U.S. institutions which are ACH members may be used. Your shares will be purchased or redeemed at the next net asset value determined after receipt of your order. Log on to the Funds’ website at www.alpinefunds.com to access your account and to create your PIN. Distribution of Fund Shares Distributor Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202, serves as distributor and principal underwriter to the Funds. Quasar Distributors, LLC is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. Shares of the Funds are offered on a continuous basis. Distribution and Shareholder Servicing Plan – Class A The Trust, on behalf of each class of the Fund, has adopted a Distribution and Shareholder Servicing Plan pursuant to Rule 12b-1 of the 1940 Act, to provide certain distribution and shareholder-servicing activities for the Fund and its shareholders. The Fund’s Class A Shares may pay up to 0.25% per year of its average daily net assets for such distribution and shareholder-servicing activities. Rule 12b-1 fees finance distribution activities that promote the sale of the Fund’s shares. Distribution activities include, but are not necessarily limited to, advertising, printing and mailing prospectuses to persons other than current shareholders, printing and mailing sales literature, and compensating underwriters, dealers and sales personnel. Shareholder services may include among other things, assisting investors in processing their purchase, exchange, or redemption request, or processing dividend and distribution payments. Because these fees are paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Sales Charge - Class A If you purchase Class A Shares of the Ultra Short Fund you will pay an initial sales charge of 0.50% when you invest, unless the sales charge is waived as described below. The offering price of each share will be the next determined net asset value plus the 0.50% sales charge. The sales charge for the Fund is calculated as follows: % of Offering price % of Net Amount Invested $0-$249,999 0.50% 0.50% $250,000 and above None
